     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 1 of 20 PageID #: 734



                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

BRADLEY COTTRELL,
    Plaintiff,
                                                                                           No. 2:18-cv-01281
v.
                                                                                    Hon. Thomas E. Johnston
NATHAN SCOTT STEPP, et al.,
    Defendants.

          MEMORANDUM IN SUPPORT OF DEFENDANTS STEPP, HARTLEY, AND
                STARSICK’S MOTION FOR SUMMARY JUDGMENT

                                             I. INTRODUCTION

                  In September 2016, Bernard Cottrell lived with his wife, Virginia, in Reedy,

Roane County, West Virginia.               Bernard and Virginia had two children: Bradley Cottrell

(Plaintiff) (married to Amanda) and Deborah Huffman (married to Orland “Buddy”). Bernard

had a lengthy history of schizophrenia.1 He also had a lengthy history of violence toward his

wife,2 his children, and even his grandchildren.3 Bradley described it as a “lifetime” history of

abuse4 that got “pretty bad at points.”5 On September 5, 2016, Bernard again physically abused

Virginia.6 He told her that Bradley should remove her from the house or he would hurt her.7

Virginia heeded his warning.8             Bradley was plainly concerned for their safety: before he

confronted his father, he retrieved his .40 caliber handgun and took it with him.9


1
         (Compl. ¶ 20; B. Cottrell Dep. at 10–11, 21–22, 93 (attached as Ex. C); A. Cottrell Dep. at 6 (attached as
Ex. A); D. Huffman Dep. at 13 (attached as Ex. E).)
2
         (V. Cottrell Stmt. at 2 (attached as Ex. O).)
3
         (O. Huffman Stmt. at 3 (attached as Ex. J).)
4
         (B. Cottrell Stmt. at 6 (attached as Ex. D).)
5
         (Id. at 22–23; see A. Cottrell Stmt. at 5 (attached as Ex. B) (Bernard slapping or punching Virginia’s face.)
6
         (V. Cottrell Stmt. at 1 (Bernard struck his wife and “was abusive” to her); D. Huffman Dep. at 24–25.)
7
         (A. Cottrell Dep. at 42; D. Huffman Stmt. at 1 (attached as Ex. F); V. Cottrell Stmt. at 1; O. Huffman
Stmt. at 3; B. Cottrell Stmt. at 2; A. Cottrell Stmt. at 1–2.)
8
         (B. Cottrell Dep. at 5 and 89.)
9
         (Id. at 8.)


8593687                                                                                                     004600.01931
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 2 of 20 PageID #: 735



                 When Bradley arrived to get his mother, he could see that she did indeed already

have bruises on her arms.10 His wife, Amanda, had called 911 to request assistance with the

developing domestic situation at Bernard and Virginia’s house “as a precautionary measure to

make sure that [Bradley] was safe in that situation”11 and to help her husband and mother-in-law

“get out of there safely.”12 Amanda also called her sister-in-law, Deborah, and apprised Deborah

of the situation with Bernard.13 And Deborah’s husband, Buddy, also called 911 to request

police assistance.14      The Roane County 911 Telecommunications Center dispatched Roane

County Sheriff’s Deputy Robert B. Hickman (“Deputy Hickman”) and West Virginia State

Police Trooper Zach W. Hartley (“Trooper Hartley”) (who were working together that day, the

only officers working in the whole county15) to respond to the domestic disturbance. The

dispatcher told the officers that Bernard had been abusive to his wife for years and that she

wanted to end their relationship.16 So Deputy Hickman and Trooper Hartley headed toward

Bernard’s residence to see if Virginia was in danger and to check on her well-being.17

                 Deborah and Buddy Huffman had also set out for Bernard and Virginia’s house,18

but by the time they got there, Bradley had already rescued his mother and left,19 so the

Huffmans turned around and headed back toward town. As they headed out, they passed Deputy

Hickman and Trooper Hartley, still headed toward Bernard and Virginia’s.20 Deputy Hickman



10
        (Id. at 24; B. Cottrell Stmt. at 3; N. Stepp Dep. at 28 (attached as Ex. I).)
11
        (B. Cottrell Dep. at 6.)
12
        (A. Cottrell Dep. at 9–10.)
13
        (D. Huffman Dep. at 9; O. Huffman Stmt. at 1.)
14
        (D. Huffman Dep. at 10; D. Huffman Stmt. at 1; O. Huffman Stmt. at 1.)
15
        (R. Hickman Dep. at 12–13 (attached as Ex. L); N. Stepp Dep. at 30–31.)
16
        (See, e.g., R. Hickman Dep. at 12–13.)
17
        (R. Hickman Dep. at 15; Z. Hartley Dep. at 11 (attached as Ex. P).)
18
        (O. Huffman Stmt. at 1.)
19
        (See, e.g., D. Huffman Dep. at 21–22.)
20
        (R. Hickman Dep. at 14–16.)


                                                          2
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 3 of 20 PageID #: 736



and Trooper Hartley advised Deborah and Buddy to wait at the Reedy Grocery,21 and the officers

continued to the scene.22 When the officers arrived and Bernard finally agreed to speak with

them, he was extremely agitated, stomping his feet, using profane language, and telling the

officers that the voices inside his head did not want him to speak with them.23 And he slammed

the door.24 Amanda eventually called Bradley and told him that she had called 911 and that the

officers were in route to his parents’ house to check on Virginia,25 so Bradley returned to speak

with the officers.26 Bradley told the officers that he had already rescued Virginia, so they

advised him to meet them and the Huffmans at the Reedy Grocery store.27

                 The officers then left to meet with the family.28 There, they learned of Bernard’s

psychiatric disturbances29 and that Bernard was “supposed to have had guns throughout the

house or multiple firearms in the home.”30 The officers31 advised the family how to obtain a

domestic violence petition against Bernard32 or to have Bernard committed for a mental hygiene

assessment.33 Virginia went with the Huffmans to their residence in Walton, Roane County,34

and Bradley returned to his home in Mineral Wells, Wood County.35




21
         (O. Huffman Stmt. at 1.)
22
         (R. Hickman Dep. at 16–17.)
23
         (See, e.g., R. Hickman Dep. at 17–18; Z. Hartley Dep. at 12–13; D. Huffman Stmt. at 2.)
24
         (R. Hickman Dep. at 19–20.)
25
         (B. Cottrell Stmt. at 15–16.)
26
         (R. Hickman Dep. at 19–20; B. Cottrell Dep. at 6; A. Cottrell Dep.. at 12–13; B. Cottrell Stmt. at 2.)
27
         (B. Cottrell Dep. at 5–6; R. Hickman Dep. at 21; Z. Hartley Dep. at 13, 16.)
28
         (B. Cottrell Dep. at 6–7; A. Cottrell Dep.. at 12; Z. Hartley Dep. at 17.)
29
         (B. Cottrell Dep. at 11; D. Huffman Dep. at 26–27; R. Hickman Dep. at 23–24.)
30
         (R. Hickman Dep. at 77.)
31
         (D. Huffman Stmt. at 2; B. Cottrell Stmt. at 3–5; Z. Hartley Dep. at 17–19.)
32
         See W. VA. CODE § 48-27-101 to -1105.
33
         See W. VA. CODE § 27-5-2.
34
         (B. Cottrell Dep. at 11–12; A. Cottrell Dep. at 14; D. Huffman Stmt. at 2; O. Huffman Stmt. at 1;
B. Cottrell Stmt. at 4.)
35
         (B. Cottrell Dep. at 13.)


                                                      3
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 4 of 20 PageID #: 737



                 The following morning, Bernard called Deborah several times.36 In the first call,

he demanded to know where Virginia was.37 Deborah testified that she told Bernard only “that

Bradley came and got her,” referring to previous day,38 but Amanda believed that Bernard

believed that Virginia was at Bradley’s house on September 6.39 This was especially troubling to

Amanda, because on previous occasions, Bernard had threatened that if Bradley ever took

Virginia away from him, “he would come up to [Bradley’s] house and blow holes in it.”40

                 During a second call, Bernard announced that he was going to kill himself.41 He

had previously made it clear that if he ever wanted to kill himself, he would force the police to

do it for him—i.e., that he would commit “suicide by cop”42—and this information was also

relayed to the officers.43 So when Deborah told Bradley about Bernard’s calls,44 Bradley was

justifiably concerned that his father might indeed show up at Bradley’s house looking for

Virginia. He was so concerned that he told Amanda not to answer the phone or leave the

house,45 and he showed her where his gun was and how to use it “because [he] had some concern

that if [his] dad showed up at the house that he [Bernard] might be violent and cause some

problems . . . .”46 He then left work and returned home to defend his family from his father.47



36
         (D. Huffman Stmt. at 3.)
37
         (D. Huffman Dep. at 35–36; see also B. Cottrell Dep. at 38; A. Cottrell Dep. at 17–18; D. Huffman Stmt.
at 3.)
38
          (D. Huffman Dep. at 37.)
39
          (A. Cottrell Dep. at 17–18; A. Cottrell Stmt. at 9.)
40
          (A. Cottrell Dep. at 37–38; B. Cottrell Dep. at 31; K. Dye Dep. at 13 (attached as Ex. G); V. Cottrell
Stmt. at 2; O. Huffman Stmt. at 1 (Bernard threatened to kill his children’s families “fairly frequently”).)
41
          (D. Huffman Dep. at 36; D. Huffman Stmt. at 3; A. Cottrell Dep. at 19.)
42
          (D. Huffman Dep. at 45–46; V. Cottrell Stmt. at 2 (“numerous times”); O. Huffman Stmt. at 2 (Bernard
threatened to use booby-traps to harm anyone who came to get him); B. Cottrell Stmt. at 8–9.)
43
          (N. Stepp Dep. at 48–49 (family told him when he first became involved about Bernard’s plan to force the
police to kill him).)
44
          (D. Huffman Dep. at 39.)
45
          (B. Cottrell Dep. at 58; A. Cottrell Dep. at 15–16; A. Cottrell Stmt. at 4–5.)
46
          (B. Cottrell Dep. at 32; A. Cottrell Dep. at 15–16.)
47
          (B. Cottrell Dep. at 34 and 37; see also A. Cottrell Dep. at 18–19; B. Cottrell Stmt. at 9.)


                                                        4
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 5 of 20 PageID #: 738



                 Bradley’s concerns about Bernard showing up to make good on his threat48 were

well-founded: Bernard drove up Bradley’s driveway toting a camouflaged shotgun.49 Predicting

this likely event, Bradley had also warned Amanda to not get near the windows when Bernard

showed up, so when she heard a “really long honk,”50 she “peeked [her] head around the side of

the [house’s front picture window],”51 at which point she saw that Bernard had stopped in front

of the house with his car’s passenger’s side window down, leveled his shotgun at the house,52

and was shouting “very, very loud[ly]”53 that “he was going to kill you MFers.”54

                 Amanda was understandably terrified, in tears, and hysterical.55 She “just turned

around and . . . started screaming, [‘]Brad, oh, my God. Your dad is here. He’s going to kill us.

He’s going to shoot us. Your dad is outside with the gun.[’] ”56 Bradley’s wife’s sister, Katlyn

Dye,57 also there with her children,58 was also afraid;59 the children were in tears.60 Amanda

told the police that she “honestly to [G]od believe[d] he [Bernard] was gonna kill [her and her]

children.”61 Bradley “was in shock.”62 He was naturally concerned about his family’s safety

given that his father had shown up at their house with a shotgun, so he directed Katlyn to shelter



48
         (A. Cottrell Dep. at 38 and 48.)
49
         (V. Cottrell Stmt. at 2.)
50
         (A. Cottrell Dep. at 43; see also A. Cottrell Stmt. at 5; K. Dye Dep. at 5.)
51
         (A. Cottrell Dep. at 22–23.)
52
         (A. Cottrell Dep. at 19–20 (“Q: But he pointed a gun at the house, didn’t he? A: Yes. Q: And you saw the
gun? A: Yes. . . . Q: You were familiar with the gun? A: Yes. Q: You knew it was a real gun? A: Yes. Q: And as
I understand it, it was a shotgun that was camouflaging— A: Yes.”).)
53
         (A. Cottrell Dep. at 44.)
54
         (B. Cottrell Dep. at 58; accord A. Cottrell Dep. at 20–21; B. Cottrell Stmt. at 11; B. Cottrell Dep. at 47–
49 and 56–58; A. Cottrell Stmt. at 7–8.)
55
         (A. Cottrell Dep. at 21–22.)
56
         (Id. at 21–22; see K. Dye Dep. at 8; B. Cottrell Stmt. at 9–11; A. Cottrell Stmt. at 8–9.)
57
         (K. Dye Dep. at 5; A. Cottrell Dep. at 44.)
58
         (A. Cottrell Stmt. at 6.)
59
         (K. Dye Dep. at 10.)
60
         (Id. at 10.)
61
         (A. Cottrell Stmt. at 10.)
62
         (B. Cottrell Dep. at 47–49.)


                                                         5
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 6 of 20 PageID #: 739



herself, her children. and the Cottrells’ children in a back bedroom.63 He then told the others to

get down so he could take up a defensive stance if Bernard advanced toward the house.64

                  Bradley then went to his bedroom and again retrieved his own gun65 “in case [he]

needed to protect [him]self[]”66 from Bernard. When he walked outside, pistol in hand,67 to

confront his father, he “knew beyond a shadow of a doubt” that in a shotgun-versus-pistol battle,

the shotgun-toting Bernard “would win that fight” because a shotgun’s ammunition covers a

much wider spread than a handgun’s bullet.68 Fortunately, Bernard, who was still talking to

himself because of “the disease that he had,”69 sped off70—toward the Huffmans’ house, the

family believed.71 As Bernard fled, Bradley yelled, “Stop you coward” and “I should kill you

son of a bitch[; . . .] how could you do this to us[;] you’re nothing but a psycho asshole”72 at his

father.73 Bradley then went to check on his family members74 and reminded them again not to

leave the house until the family could obtain some kind of order against Bernard.75

                  Amanda contacted Deborah and told her, “Debbie, your dad just showed up with

a gun to the house, and I think he’s going to kill us or he’s going to shoot us.”76 Bradley’s


63
         (Id. at 47–49; A. Cottrell Dep. at 24; K. Dye Dep. at 8–9 and 39.)
64
         (B. Cottrell Dep. at 63; B. Cottrell Stmt. at 12.)
65
         (B. Cottrell Dep. at 47–49; B. Cottrell Stmt. at 9; A. Cottrell Dep. at 24 (“And he went back and he got his
gun and the next thing I know, he went out—he just ran out with his gun. He ran out to the front of the house or,
you know, out to the living room with it.”); see also A. Cottrell Dep. at 25–26 (testifying that the reason Plaintiff’s
gun was in the bedroom and not the safe, where it was normally kept, was because Plaintiff had gotten it out in
preparation for a possible encounter with his father).)
66
         (B. Cottrell Dep. at 107.)
67
         (Id. at 50.)
68
         (Id. at 62; see also id. at 62–63 (“A: A 12-gauge against a handgun there is not— Q: You don’t stand
much of a chance, right? A: No, sir, you don’t.”); see also A. Cottrell Stmt. at 9.)
69
         (Id. at 55.)
70
         (Compl. ¶ 21.)
71
         (V. Cottrell Stmt. at 2 and 3; O. Huffman Stmt. at 2.)
72
         (K. Dye Stmt. at 10 (attached as Ex. H).)
73
         (B. Cottrell Dep. at 47–49 and 55; accord A. Cottrell Dep. at 30.)
74
         (B. Cottrell Dep. at 57–58.)
75
         (Id. at 59 and 64.)
76
         (A. Cottrell Dep. at 33; see also D. Huffman Dep. at 40.)


                                                          6
     Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 7 of 20 PageID #: 740



daughter was still at school, so Amanda also called the school and warned them about what had

happened so that they could “get [that] daughter . . . and keep her safe at the school . . . ,”77 in

response to which the school went into “lock down.”78 The Huffmans also retrieved their

children from school and barricaded themselves in, “knowing that [Bernard] was on the way to

[their] house.”79 While this was going on, Bradley’s wife80 and sister-in-law81 called Wood

County 911 to report the violent encounter.82               Wood County Sheriff’s deputies arrived at

Bradley’s house,83 and Bradley and his family told them about the encounter, including that

Bernard “had showed up with a shotgun.”84

                 Also during this time, Deborah and Virginia went to obtain a mental hygiene

petition against Bernard.85 Senior Trooper Nathan Scott Stepp (“Trooper Stepp”) was in court

that day and learned about the mental hygiene petition against Bernard,86 and Trooper Hartley

also contacted Trooper Stepp to request assistance serving the mental hygiene.87

                 Deborah also made the first of what would be several calls to Deputy Hickman on

his cell phone.88 She first told Deputy Hickman that Bernard “had called her and said he was

going to kill himself and hung up the phone.”89 So Deputy Hickman and Trooper Hartley called

Bernard’s house to check on him.90 When they could not reach him by phone, they decided to


77
         (A. Cottrell Dep. at 33–34; K. Dye Dep. at 23.)
78
         (A. Cottrell Dep. at 34; K. Dye Dep. at 33.)
79
         (O. Huffman Stmt. at 2.)
80
         (A. Cottrell Stmt. at 11.)
81
         (B. Cottrell Stmt. at 21–22; A. Cottrell Stmt. at 10–11.)
82
         (Compl. ¶ 22; B. Cottrell Dep. at 63–64; K. Dye Dep. at 14–15.)
83
         (B. Cottrell Dep. at 65–66.)
84
         (Id. at 66; K. Dye Dep. at 15–16.)
85
         (D. Huffman Dep. at 66; V. Cottrell Stmt. at 2; B. Cottrell Dep. at 26; O. Huffman Stmt. at 3; B. Cottrell
Stmt. at 5–6.)
86
         (N. Stepp Dep. at 25.)
87
         (Id. at 25–26.)
88
         (R. Hickman Dep. at 29–30.)
89
         (Id. at 30.)
90
         (Id. at 31.)

                                                        7
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 8 of 20 PageID #: 741



drive to his house. As they were refueling Deputy Hickman’s cruiser, they bumped into Orland

Huffman, Sr., Deborah’s father-in-law,91 who also warned them that Bernard was dangerous.92

They eventually arrived at Bernard’s house, but both Bernard and his car were gone.93

                 Amanda called Deborah. Amanda was hysterical and “yelling and screaming and

just—I had no idea what was going on.”94 Deborah misunderstood Amanda to have said that

Bernard not only had a shotgun but had also fired it.95 So Deborah made a second telephone call

to Deputy Hickman.96 Deborah was then hysterical, “extremely upset and talking really, really

loudly and fast.”97 She told Deputy Hickman and Trooper Hartley that Bernard was at Bradley’s

house “shooting,” “He is there shooting up my brother’s house.”98 “I know that when we got off

the phone [with Deborah], she stated that she was afraid that he was going to come back and hurt

her, and during that discussion, she advised that he said he wasn’t going to go down easy and

stated something along the lines of suicide-by-cop and was psychologically unstable.”99 Trooper

Hartley passed this information along to Trooper Stepp for his safety.100

                 The officers had learned about the mental hygiene petition for Bernard, so they

formulated a plan where Trooper Hartley and Deputy Hickman would proceed north on Route 14

to the Roane County-Wirt County line and wait on Bernard, who, as noted, they believed to be in

route from Wood County to the Huffmans’ house in Roane County to harm the Huffmans.101

While in route, they learned that Bernard had not fired his shotgun at his son’s family, but had


91
         (Id. at 95.)
92
         (Id. at 76–77.)
93
         (Id. at 34–35; N. Stepp Dep. at 34; Z. Hartley Dep. at 27.)
94
         (D. Huffman Dep. at 40–42.)
95
         (Id. at 42; accord O. Huffman Stmt. at 2; O. Huffman Stmt. at 2.)
96
         (R. Hickman Dep. at 33.)
97
         (Id. at 33.)
98
         (Id. at 33–34; see also Z. Hartley Dep. at 20–21 and 24; D. Huffman Dep. at 42–43.)
99
         (Z. Hartley Dep. at 25.)
100
         (Id. at 25.)


                                                        8
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 9 of 20 PageID #: 742



brandished it, pointed it at them, and threatened to kill them.102 Trooper Stepp also eventually

headed north to assist Trooper Hartley and Deputy Hickman.103

                 At the county line, Trooper Hartley and Deputy Hickman saw Bernard driving

south on Route 14.104 They attempted to stop Bernard using the cruiser’s blue lights, but Bernard

refused to stop,105 illegally passing the vehicle in front of him by crossing into oncoming traffic,

so Deputy Hickman activated his siren.106 Still, Bernard refused to stop, continuing to alternate

between his own lane and the oncoming vehicles’ lane.107 Bernard’s speed fluctuated wildly,

from 40 to 80 MPH in the 55 MPH zone.108 Trooper Hartley was relaying information about the

pursuit via radio to dispatchers and other officers.109

                 The pursuit eventually passed Trooper Stepp, still traveling north, so he turned

around and joined.110 When Bernard reached the turnoff for his house, he swerved as if he was

going to make the turn, but at the last second, he swerved back onto Route 14 and continued

south at high speed.111 When Bernard reached the area of Randolph Road and Route 14—i.e., a

little over five miles from the intersection of Route 14 and Folly Run, where the officers had

started their pursuit—he again slowed and started to turn as if going down Randolph Road, but

again he did not do so, and instead tried to make a three-point U-turn.112




101
         (R. Hickman Dep. at 35–37; Z. Hartley Dep. at 21, 23, 28; N. Stepp Dep. at 31.)
102
         (See, e.g., R. Hickman Dep. at 42–44; N. Stepp Dep. at 32–33; Z. Hartley Dep. at 23 and 26.)
103
         (R. Hickman Dep. at 37–39; Z. Hartley Dep. at 23; N. Stepp Dep. at 36–39.)
104
         (R. Hickman Dep. at 40–41; Z. Hartley Dep. at 28.)
105
         (R. Hickman Dep. at 42–44.)
106
         (Id. at 44.)
107
         (Id. at 45–46; N. Stepp Dep. at 40.)
108
         (R. Hickman Dep. at 44–45; N. Stepp Dep. at 40–43; Z. Hartley Dep. at 29.)
109
         (R. Hickman Dep. at 45–46; Compl. ¶ 22.)
110
         (R. Hickman Dep. at 47–48; Z. Hartley Dep. at 31.)
111
         (R. Hickman Dep. at 46–47.)
112
         (Id. at 47; Z. Hartley Dep. 32–33.)


                                                        9
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 10 of 20 PageID #: 743



                 What happened next all unfolded in a matter of just seconds. Trooper Stepp’s

cruiser was roughly head-to-head with Bernard’s car, and Trooper Stepp saw that Bernard was

holding what Trooper Stepp (correctly) believed was Bernard’s shotgun in his right hand.113 So

Trooper Stepp decided to ram Bernard so that he could neither escape nor maintain control of the

shotgun and shoot anyone.114 Bernard, however, still refused to go peacefully. Instead, he

accelerated into Trooper Stepp’s cruiser and tried to push Trooper Stepp back.115                        Deputy

Hickman positioned his cruiser so Bernard could not flee south.116

                 After all of the vehicles finally came to a stop, all of the officers exited their

cruisers at about the same time.117 Deputy Hickman could see Bernard moving around in his

vehicle, but his view of exactly what Bernard was doing was obstructed by the “A pillar” (the

vertical parts of the car between the left edge of the windshield and the front edge of the driver’s

window).118 Neither Trooper Stepp’s nor Trooper Hartley’s views, however, were obstructed.

Based on believed was the shotgun in Bernard’s hand119 and the fact that Bernard was pointing it

at Trooper Stepp,120 plus everything else that he had learned about Bernard earlier, Trooper

Stepp fired: “Q: . . . At what point, then, do you fire your weapon for the first time? A: Once

that gun starts coming down at me.”121 Stepp also simultaneously shouted to the other officers

that Bernard still had his gun.122

                 Trooper Hartley could see what Trooper Stepp saw:


113
         (N. Stepp Dep. at 46–49; accord Report of Criminal Investigation at 3–4 (attached as Ex. N).)
114
         (N. Stepp Dep. at 50; see also Compl. ¶ 23; R. Hickman Dep. at 47–49; Z. Hartley Dep.at 33.)
115
         (N. Stepp Dep. at 51–52; accord Z. Hartley Dep. at 42.)
116
         (R. Hickman Dep. at 47.)
117
         (N. Stepp Dep. at 55; R. Hickman Dep. at 51; Z. Hartley Dep. at 36–37.)
118
         (R. Hickman Dep. at 53–54.)
119
         (See Compl. ¶ 42; B. Cottrell Dep. at 76.)
120
         (N. Stepp Dep. at 52–54.)
121
         (Id. at 55; Compl. ¶ 24.)
122
         (Z. Hartley Dep. at 40; accord N. Stepp Dep. at 54.)


                                                       10
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 11 of 20 PageID #: 744



                  So once I exited Deputy Hickman’s passenger side door, as I was
                  exiting, I heard Trooper Stepp yell, “Gun, gun, gun.” He began to
                  fire. That’s when I locked my attention on Mr. Cottrell. I could
                  see the camouflage stock. At that point in time, we didn’t know if
                  it was a rifle or a shotgun, but it appeared to be laying on the driver
                  dash—or excuse me—the dashboard. His right hand was on the
                  stock of the firearm. I can’t say that it was grasping the trigger, but
                  it was in that area. That’s when I engaged.

(Z. Hartley Dep. at 37.)123

                  Deputy Hickman was also well aware of what had happened over the course of

the previous day and that Bernard was schizophrenic and determined to shoot the officers to

provoke them to shoot him. So as soon as he heard Trooper Stepp shout “Gun!” and heard the

Troopers shooting, Deputy Hickman also began firing.124

                  Bernard stopped moving and his head tilted forward, so the officers ceased fire.125

Trooper Stepp used his baton to break out Bernard’s window,126 and he pried the shotgun (which

was loaded and had a shell chambered and ready to fire127) from Bernard’s right hand.128

Trooper Stepp removed Bernard from the vehicle129 and found no pulse.130 Deputy Hickman

saw that Bernard’s tires were still spinning from Bernard’s effort to ram Trooper Stepp, so he

placed Bernard’s car in park and turned it off.131




123
         (See also id. at 43 (“Q: So you were able to see throughout the course of you firing that Mr. Cottrell’s hand
remained on— A: Yes. Q:—the stock? A: Yes, ma’am.”); id. at 38 (describing seeing that “[t]he right hand was on
what appeared to be—it was a camouflage stock”); id. at 39–40 (noting that Bernard was pointing the shotgun
forward—i.e., about where Stepp was standing (Z. Hartley Dep. at 56); id. at 55 (“Q: Did it appear to you that he
was trying to use the dash as a rest for the gun to fire it? A: Yes, sir.”); id. at 58 (describing that a shotgun covers a
large area and thus does not have to be pointed especially accurately).)
124
         (R. Hickman Dep. at 51–53; Compl. ¶ 30.)
125
         (N. Stepp Dep. at 62 and 64; Z. Hartley Dep. at 45.)
126
         (N. Stepp Dep. at 64; R. Hickman Dep. at 59.)
127
         (O. Starsick Dep. at 26–27.)
128
         (R. Hickman Dep. at 61–62; Z. Hartley Dep. at 48; N. Stepp Dep. at 65–67.)
129
         (N. Stepp Dep. at 70.)
130
         (Id. at 70.)
131
         (R. Hickman Stmt. (attached as Ex. M); accord O. Starsick Dep. at 29–31 (attached as Ex. K).)


                                                           11
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 12 of 20 PageID #: 745



                                                II. ANALYSIS

         A.      Qualified immunity.

                 Qualified immunity shields police officers “from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.”132 The doctrine affords officers “ ‘ample room

for mistaken judgments’ by protecting ‘all but the plainly incompetent or those who knowingly

violate the law.’ ”133 It insulates them from “bad guesses in gray areas,” ensuring that they are

only liable “for transgressing bright lines.”134 “This accommodation for reasonable error exists

because ‘officials should not err always on the side of caution’ because they fear being sued.”135

“Where there is a legitimate question as to whether the officer’s conduct would objectively

violate the plaintiff’s right, qualified immunity ‘gives police officers the necessary latitude to

pursue their [duties] without having to anticipate, on the pain of civil liability, future refinements

or clarifications of constitutional law.’ ”136 “A police officer should prevail on an assertion of

qualified immunity if a reasonable officer possessing the same information could have believed

that his conduct was lawful.”137 “This inquiry is a pure question of law and ‘hence always

capable of decision at the summary judgment stage.’ ”138

         B.      Trooper Stepp and Trooper Hartley are entitled to judgment as a matter of
                 law on Count I, “excessive force under 42 U.S.C. §1983.”

                 The Fourth Amendment proscribes only “unreasonable” force.139 “The standard

of review is an objective one,” and “the question is whether a reasonable officer in the same


132
         Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
133
         Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
134
         Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992), cert. denied, 506 U.S. 1080 (1993).
135
         Hunter, 502 U.S. at 229.
136
         Slattery v. Rizzo, 939 F.2d 213, 216 (4th Cir. 1991) (alteration in Slattery).
137
         939 F.2d at 216.
138
         DiMeglio v. Haines, 45 F.3d 790, 794 (4th Cir. 1995) (citations omitted).
139
         U.S. CONST. am. IV; see also Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996).


                                                        12
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 13 of 20 PageID #: 746



circumstances would have concluded that a threat existed justifying the particular use of

force.”140 Even deadly force is reasonable “when the officer has sound reason to believe that a

suspect poses a threat of serious physical harm to the officer or others.”141 “In considering

whether an officer used reasonable force, a court must focus on the moment that the force is

employed,”142 not some earlier point when the police might have done something differently. “A

reviewing court may not employ ‘the 20/20 vision of hindsight’ and must make ‘allowance for

the fact that police officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving.’ ”143 “The court’s focus should be . . . on the fact

that officers on the beat are not often afforded the luxury of armchair reflection.”144

                  Trooper Stepp and Trooper Hartley knew that Bernard Cottrell had a serious

psychiatric disorder and was clearly in the throes of dangerous psychiatric event. They knew

that he had beaten his wife. They knew that he had promised to kill his family if they took his

wife away from him, and they knew that he felt his family had done just that. They knew that he

had already been to his son’s family’s house, pointed a shotgun at them, and threatened to kill

them. They knew that Bernard was on his way to his daughter’s family’s house, presumably to

make good on his threat. They knew that he fled from their effort to stop him, endangering the

other drivers on the road. And they knew that he was hearing voices that were telling him what

to do and that he intended to commit suicide by forcing a violent confrontation with police.

                  Any objectively reasonable officer in Trooper Stepp’s or Trooper Hartley’s shoes,

knowing everything that they knew, could easily have concluded that that was a shotgun in

Bernard’s hand and that he was not afraid to use it against the police. Plaintiff will undoubtedly


140
         99 F.3d at 642 (citation omitted).
141
         Id. (citation omitted).
142
         Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (citations omitted).
143
         99 F.3d at 642 (citations omitted).


                                                         13
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 14 of 20 PageID #: 747



argue that the officers were less than completely certain that the object they saw was definitely

the camouflaged shotgun that the family told them Bernard was indeed carrying. But the Fourth

Amendment requires only reasonableness. That was the case in Slattery, for example, where the

Fourth Circuit “held that an officer reasonably felt threatened in a situation where he could not

see the suspected weapon at all.”145 There, officer Rizzo was involved in a drug bust. He had

recently been involved in a previous such bust where guns were found. When he approached

Slattery, he could see that Slattery had something in his hand, but could not see what. When

Slattery turned toward Rizzo, Rizzo shot and killed Slattery. Slattery was holding a beer bottle.

The Fourth Circuit reversed the district court’s refusal to grant Rizzo qualified immunity,

holding that under the totality of the circumstances, an objectively reasonable officer in Rizzo’s

shoes could have believed that Slattery presented a danger.146

                 Plaintiff criticizes Trooper Stepp and Trooper Hartley for failing to “deescalate”

the situation.147 But the Fourth Amendment does not require officers to make such efforts when

confronted with an armed, suicidal, self-admittedly dangerous man. As the Fourth Circuit said in

Elliott, when a reviewing court indulges in speculation about what else the officers might have

done to deescalate the situation or what else the suspect might have done other than shoot the

officers, such a “suggestion that the officers might have responded differently is exactly the type

of judicial second look that the case law prohibits.”148 Furthermore, such speculation violates the

requirement that what happened (or did not happen) leading up to the very instant that force was

used is irrelevant to the determination of whether that force was reasonable:



144
         Id. (citations omitted).
145
         Id. at 643.
146
         939 at 213–15 and 216–17.
147
         (Compl. ¶ 27.)
148
         99 F.3d at 643.


                                                 14
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 15 of 20 PageID #: 748



                 [Graham v. Connor, 490 U.S. 386 (1989),] requires us to focus on
                 the moment force was used; conduct prior to that moment is not
                 relevant in determining whether an officer used reasonable force.
                 [W]e [have] specifically rejected [the] argument that Officer
                 Ruffin’s failure to obtain proper backup and employ a flashlight
                 was relevant: In light of “the Supreme Court’s focus on the very
                 moment when the officer makes the ‘split-second judgments,’ . . .
                 events which occurred before Officer Ruffin opened the car door
                 and identified herself to the passengers are not probative of the
                 reasonableness of Ruffin’s decision to fire the shot.”

99 F.3d at 643–44 (citations omitted) (alterations in original). In Scott v. Harris, 550 U.S. 372

(2007), for example, Harris argued that deadly force is only reasonable if it had “been necessary

to prevent escape” and that “the officer must have given the suspect some warning.”149 The

Court rejected any such rigid requirements.150 In response to Harris’s argument that Scott could

have backed down instead of engaging Harris, the Court said: “We think the police need not

have taken that chance and hoped for the best.”151

                 In fact, Harris’s underlying transgression was far less serious than Bernard’s.

Harris was speeding.152 Bernard was not just only speeding but had in the past day demonstrated

that he was out of his mind and determined to do whatever it took to force the police to kill him.

The police chased Harris, but—like Bernard—Harris fled.153 Scott rammed Harris’s car, and

Harris consequently wrecked and was severely injured. The Court concluded:

                         [W]e are loath to lay down a rule requiring the police to
                 allow fleeing suspects to get away whenever they drive so
                 recklessly that they put other people’s lives in danger. It is
                 obvious the perverse incentives such a rule would create: Every
                 fleeing motorist would know that escape is within his grasp, if only
                 he accelerates to 90 miles per hour, crosses the double-yellow line
                 a few times, and runs a few red lights. The Constitution assuredly


149
         550 U.S. at 382.
150
         Id. at 382–83.
151
         Id. at 385.
152
         Id. at 374.
153
         Id. at 374–75.


                                                 15
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 16 of 20 PageID #: 749



                  does not impose         this   invitation   to   impunity-earned-by-
                  recklessness.

550 U.S. at 385–86. The Court went on to again recognize that even deadly force is reasonable

if it happens while an officer is attempting to guard the lives of others.

                  Even discounting Bernard’s dangerous flight from the officers pursuing him

immediately before the encounter, an objectively reasonable officer in Trooper Stepp’s and

Trooper Hartley’s shoes could easily have concluded that Bernard was about to shoot them.

         C.       First Sergeant Starsick is entitled to judgment as a matter of law on Count
                  II, “supervisory liability under 42 U.S.C. § 1983.”

                  To prove a § 1983 claim of supervisory liability, a plaintiff must prove:

                  (1) that the supervisor had actual or constructive knowledge that
                  his subordinate was engaged in conduct that posed “a pervasive
                  and unreasonable risk” of constitutional injury to citizens like the
                  plaintiff; (2) that the supervisor’s response to that knowledge was
                  so inadequate as to show “deliberate indifference to or tacit
                  authorization of the alleged offensive practices,”; and (3) that there
                  was an “affirmative causal link” between the supervisor’s inaction
                  and the particular constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted).

                  Up to this point, West Virginia State Police First Sergeant Okey S. Starsick’s

name has been conspicuously absent, because other than participating in the post-incident

investigation, First Sergeant Starsick”) had no involvement in this case. Within the State Police,

each district is made up of three or four counties, and each district’s commander ensures that

administrative tasks within the district are completed, and (as here) he investigates the discharge

of a firearm by a Trooper within his district.154

                  In 2016, First Sergeant Starsick was the district commander for the district that

encompassed Trooper Stepp’s and Trooper Hartley’s patrols. Starsick oversaw three or four


154
         (O. Starsick Dep. at 6–7.)


                                                    16
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 17 of 20 PageID #: 750



sergeants, who in turn oversaw about a dozen State Troopers, including Trooper Stepp and

Trooper Hartley.155 Starsick was thus not Trooper Stepp’s or Trooper Hartley’s immediate

supervisor, so he had little contact with them.156              Furthermore, his role did not involve

disciplining Troopers as the result of any investigation that he might conduct; instead, it was

limited to submitting a report up the chain of command ultimately to the Colonel (the head of the

State Police) for final disposition.157 As for the September 2016 incident itself, Starsick’s first

involvement was after the fact, when he heard that shots had been fired, requested that the Crime

Scene Team respond, and proceeded to the scene to begin his investigation.158

                 First, then, because neither Trooper Stepp nor Trooper Hartley violated Bernard’s

constitutional rights, First Sergeant Starsick has no supervisory liability.159 Second, Plaintiff has

identified no evidence that Starsick had any knowledge that either Trooper Stepp or Trooper

Hartley posed “a pervasive and unreasonable risk” of constitutional injury to Bernard, because

before the incident, First Sergeant Starsick had received zero complaints about the use of

excessive force by either Trooper Stepp160 or Trooper Hartley.161 A fortiori, Plaintiff cannot

prove a deliberately indifferent or tacitly approving response, or a causal link.162

         D.      Trooper Stepp and Trooper Hartley are entitled to judgment as a matter of
                 law on Count IV, “state constitutional violations.”

                 Plaintiff claims that Trooper Stepp’s and Trooper Hartley’s use of force also

violated W. VA. CONST Art. III § 6.163 “The language of Article III, Section 6 of the West


155
         (Id. at 7–8.)
156
         (Id. at 15.)
157
         (Id. at 39–41 and 59–60.)
158
         (Id. at 19–22.)
159
         See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).
160
         (O. Starsick Dep. at 61–65 (describing only one case, which happened after September 2016, see N. Stepp
Dep. at 20–21).)
161
         (O. Starsick Dep. at 63.)
162
         See also 13 F.3d at 799 (describing what is needed to meet the “heavy burden” to prove element (1)).
163
         The Court previously dismissed Count IV insofar as Plaintiff relies on W. VA. CONST. Art III § 10.


                                                      17
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 18 of 20 PageID #: 751



Virginia Constitution is very similar to the Fourth Amendment to the Constitution of the United

States.”164 Thus, the West Virginia Supreme Court of Appeals “has traditionally construed

Article III, Section 6 in harmony with the Fourth Amendment.”165 For the same reasons that

Count I fails, then, so too does Count IV.

         E.      Trooper Stepp and Trooper Hartley are entitled to judgment as a matter of
                 law on Count V, “battery.”

                 The West Virginia Code provides that “[i]n addition to the causes of action which

survive at common law, causes of action for . . . injuries to the person and not resulting in death

. . . also shall survive; and such actions may be brought notwithstanding the death of the person

entitled to recover or the death of the person liable.”166 The necessary implication of this is that

causes of action for injuries a person and resulting in death do not survive.167 Thus, “[t]he

battery claim brought by Mr. [Cottrell’s] estate cannot proceed because West Virginia claims for

battery do not survive death.”168 Count V therefore fails to state a claim for which any relief

could possibly be granted.169

                 Furthermore, police officers are privileged to engage in conduct that might

otherwise constitute battery if their conduct is objectively reasonable.170 As demonstrated supra,

Trooper Stepp and Trooper Hartley did not act unreasonably against Bernard. So even if Count

V had not abated, it still would lack merit.


164
         State v. Duvernoy, 156 W. Va. 578, 582, 195 S.E.2d 631, 634 (1973) (citation omitted).
165
         Id. (citation omitted).
166
         W. VA. CODE § 55-7-8a(a) (emphasis added).
167
         See, e.g., Finney v. MIG Capital Mgmt., Inc., No. 2:13-CV-02778, 2014 WL 1276159, at *5 (S.D. W. Va.
Mar. 27, 2014) (noting that only “non-fatal personal injury” claims survive) (emphasis added).
168
         Spry v. West Virginia, No. 2:16-CV-01785, 2017 WL 1483370, at *9 (S.D. W. Va. Apr. 24, 2017).
169
         In boilerplate fashion, Plaintiff demands “all damages recoverable under the West Virginia wrongful death
statute, W. Va. Code § 55-7-6.” (Compl. ¶ 86 (Count V); see also Compl. ¶ 53 (same for Count I), ¶ 59 (Count II),
¶ 73 (Count III), ¶ 82 (Count IV), ¶ 92 (Count VI), ¶ 105 (Count VII).) Plaintiff has not, however, filed a wrongful
death cause of action against anyone. (See generally Compl.) Even if he had, a claim for wrongful death requires
wrongful conduct, and as shown, Defendants’ conduct was not wrongful toward Bernard.
170
         See Kaufman v. United States, No. 1:12-CV-0237, 2014 WL 66639, at *8 (S.D. W. Va. Jan. 8, 2014).


                                                        18
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 19 of 20 PageID #: 752



         F.      Trooper Stepp and Trooper Hartley are entitled to judgment as a matter of
                 law on Count VI, “negligence.”

                 Like a claim for battery, a claim for negligence causing death also abates.171

Count VI therefore likewise fails to state a claim for which any relief could possibly be granted.

                 And even if Count VI did not abate, and to whatever extent Count VI might

survive syl. pt. 6, Clark v. Dunn, 195 W. Va. 272, 465 S.E.2d 374 (1995), Trooper Stepp and

Trooper Hartley are still entitled to judgment as a matter of law, because negligence requires

unreasonableness.172 That is, reasonable conduct is by definition not negligent conduct.173 The

Court previously put off dismissing Count VI because Plaintiff had alleged negligence. In the

intervening time, however, Plaintiff has identified no evidence to back up his allegations—that

is, Plaintiff has failed to place into reasonable dispute any material fact showing that Trooper

Stepp or Trooper Hartley acted unreasonably.               As demonstrated supra, the Troopers acted

reasonably. So even if Count VI had also not abated, it also still would lack merit.

                                            III. CONCLUSION

                 The Fourth Amendment does demands neither perfection nor prognostication

from police officers facing a very dangerous situation that unfolds in just seconds:

                 [N]o court can expect any human being to remain passive in the
                 face of an active threat on his or her life. . . . [T]he Fourth
                 Amendment does not require omniscience. Before employing
                 deadly force, police must have sound reason to believe that the
                 suspect poses a serious threat to their safety or the safety of others.
                 Officers need not be absolutely sure, however, of the nature of the
                 threat or the suspect’s intent to cause them harm—the Constitution
                 does not require that certitude precede the act of self protection.




171
         See, e.g., Hoover v. Trent, No. 1:07-CV-47, 2008 WL 2992987, at *5 (N.D. W. Va. Aug. 1, 2008).
172
         See Strahin v. Cleavenger, 216 W. Va. 175, 183, 603 S.E.2d 197, 205 (2004).
173
         See, e.g., Gonzalez v. Conley, 199 W. Va. 288, 293, 484 S.E.2d 171, 176 (1997).


                                                      19
      Case 2:18-cv-01281 Document 81 Filed 09/09/19 Page 20 of 20 PageID #: 753



Elliott, 99 F.3d at 644. Plaintiff plainly understood this when the shoe was on the other foot: “If

I would have felt threatened, I would have shot him.”174 Defendants are entitled to nothing less.

Trooper Stepp, Trooper Hartley, and First Sergeant Starsick respectfully request the Court to

GRANT their motion and to ORDER that summary judgment be entered in their favor.

                                      NATHAN SCOTT STEPP, ZACH W. HARTLEY, and
                                      OKEY S. STARSICK,
                                      By counsel,

                                                        /s/ Michael D. Mullins
                                      Michael D. Mullins (W. Va. Bar No. 7754)
 STEPTOE & JOHNSON PLLC               michael.mullins@steptoe-johnson.com
        Of Counsel                    Robert L. Bailey (W. Va. Bar No. 8902)
                                      robert.bailey@steptoe-johnson.com
                                      707 Virginia St. E. 17th Floor
                                      P.O. Box 1588
                                      Charleston, W. Va. 25326-1588
                                      (304) 353-8000 (voice)
                                      (304) 353-8180 (facsimile)




174
         (B. Cottrell Dep. at 107.)


                                                20
